          Case 4:20-cv-05494-YGR Document 34 Filed 04/06/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                            UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

10

11 VERONICA GONZALES,                                          CASE NO.: 4:20-cv-05494-YGR

12                              Plaintiff,                     [The Hon. Yvonne Gonzalez Rogers]

13
                   v.                                          JUDGMENT OF DISMISSAL
14
      JP MORGAN CHASE BANK, N.A.;
15    U.S. BANK NATIONAL ASSOCIATION, AS
      TRUSTEE, SUCCESSOR IN INTEREST TO
16    WACHOVIA BANK, NATIONAL
      ASSOCIATION, AS TRUSTEE FOR MSSTR
17
      2004-1; WELLS FARGO BANK, N.A.;
18    QUALITY LOAN SERVICE
      CORPORATION; NORTHWEST TRUSTEE
19    SERVICES, INC.; JULIET BERNAL; and
      DOES 1 through 20,
20

21                              Defendants.

22

23

24 / / /

25 / / /

26 / / /

27

28

     94000/FR2134/02560520-1                                                    CASE NO.: 4:20-CV-05494-YGR
                                                           1                      JUDGMENT OF DISMISSAL
          Case 4:20-cv-05494-YGR Document 34 Filed 04/06/21 Page 2 of 2



 1                 This action came before the Court on the defendants’ motions to dismiss. The issues
 2 have been tried, heard or decided by the Court, and thus:

 3
                   IT IS ORDERED AND DECREED that judgment is hereby entered in favor of the
 4
      following defendants: JP MORGAN CHASE BANK, N.A.; U.S. BANK, N.A., successor-in-
 5
      interest to Wachovia Bank, N.A., as trustee for MSSTR 2004-1; and WELLS FARGO BANK,
 6
      N.A. (collectively, the “bank defendants”). This judgment is entered in accordance with the
 7
      Court’s order issued on March 22, 2021, granting the motions to dismiss by each of the bank
 8
      defendants in full, and without leave to amend (Doc. 31).1
 9

10

11            April 6, 2021
      Dated: ________________
12                                                         YVONNE GONZALEZ ROGERS
                                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
      1
      The remaining defendants in this action (Quality Loan Service Corporation, Northwest
27
   Trustee Services, Inc., and Juliet Bernal) have not been served and are dismissed without
28 prejudice.

     94000/FR2134/02560520-1                                                    CASE NO.: 4:20-CV-05494-YGR
                                                           2                      JUDGMENT OF DISMISSAL
